178-/5
                                 ELECTRONIC RECORD




COA #14-13-00957-CR                                         OFFENSE: Poss of a Controlled Substance


STYLE: Correy Oliver v The State of Texas                   COUNTY: Harris

                                                                              th r^:.
COA DISPOSITION: Reversed and Remanded                       TRIAL COURT: 1771" District Court


DATE: January 22. 2015    Publish: No                         TC CASE #:1346323




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Correy Oliver v The State of Texas

CCA#


         S*T"Ct"f>. £>                  Petition   CCA Disposition:          H8-I5"
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

       Refused                                     JUDGE:

DATE: /T7^ 2P. Za/r                                SIGNED:                        PC:

JUDGE:        /^C                                  PUBLISH:                       DNP:




                                                                                         MOTION FOR


                                                           FOR REHEARI NG IN CCA IS:


                                                        JUDGE:


                                                                                  ELECTRONIC RECORD